Felton, J.,
dissenting. In my opinion this contract is not one which can be said to be lacking in mutuality for the reason that while it was still executory there was a consideration for the Lamberts’ promise to take and pay for the rock to be delivered at Ranger, and that was Foy’s promise to pay for the damages to the crops. However, it is immaterial whether this is true or not, for the reason that if the contract is considered as a continuing offer on the Lamberts’ part, Foy accepted the offer and performed every act that would have been required of him if he had obligated to perform them at the outset so as to make the contract binding on him in its executory stage. If Foy had signed a contract which would have bound him before execution, he would simply have agreed that, in consideration of the Lamberts’ promise to take and pay for the rock in the time provided, he would permit them to go on his land and place them in position to crush the rock and not interfere with them until they had finished, and pay for the damaged crops. If he had signed such a contract, he could enforce it whether the Lamberts went on his land or not, if he offered to perform his part. The law, as I understand it, with reference to this kind of contract, is that if the person to whom the offer is made accepts *851the offer by doing all that is expected of him, to wit: all that could have been exacted if he had signed a binding contract obligating himself by an acceptance by means of agreement, the contract becomes executed so far as he is concerned, the consideration and mutuality at first lacking is supplied, and the contract becomes a unilateral contract which may be enforced against the party making the offer and not performing his part. In this view I think the contract constitutes an offer on the part of the Lamberts to take 10,000 tons of rock from Foy, and pay him fifteen cents a ton, for the purpose of delivering it at Sanger, if Foy would pay for the crop damage and permit them to enter upon the land and be allowed to crush the rock. Foy accepted the proposal by permitting them to go upon his land and allowing them 'to stay there for the purpose of crushing the rock. As I see it, this is all that Foy could have possibly done. He was not to dig the rock, or load it, or help crush it. He was not to watch the operation. When he gave possession of the premises his part of the bargain was at an end, except that he was not to undo what he had done, which he did not.
It is true that the contract provided that the Lamberts were to pay for the rock when Whitley Construction Company paid the Lamberts. The Whitley contract provided when it would pay the Lamberts, and I think that all this provision means is that the time for pajunent is adopted from the Whitley contract and not that it made the obligation to pay dependent absolutely on the payment by Whitley. Assuming, however, that it does make payment dependent on payment by Whitley, that provision could not figure in this case under the facts because the payment by Whitley, or nonpayment, does not figure in the cause of the alleged breach of contract. It must bear some legal and logical relationship to the justification for the breach in order to be of advantage. To say that the Lamberts could arbitrarily refuse to crush the rock, and defend the breach on the ground that Whitley had not paid for it, would be too absurd an argument to be considered. The Lamberts contend that the Whitley contract should be considered a part of the one sued on, and that its terms show that their contentions are correct. The very opposite seems to me to be true. Considering the Whitley contract a part of the one sued on, the Whitley contract shows that there was but one definite contract for paving. It was named and numbered. It shows that Whitley *852agreed to take 10,000 tons of rock for the Ranger project. It is true that there was a provision for the furnishing of rock at Oak-man, but the provision was inserted in anticipation of the letting of another contract to Whitley, and Whitley did not bind itself to take any rock from the Lamberts for the Oakman project. The same is true in the contract sued on. The only obligation to take rock was in connection with the project already let, that at Ranger. .The provision as to the Oakman project was merely an anticipatory provision, put in for reasons of precaution. Under the following authorities, I think the Lamberts’ demurrers to the amended petition were properly overruled, and. that the direction of the verdict in favor of the Lamberts for the rock which they agreed to crush for Ranger, and did not crush and pay for, was error. Peeples v. Citizens National Life Insurance Co., 11 Ga. App. 177 (74 S. E. 1034); Retailers Service Bureau v. Newman Co., 40 Ga. App. 185 (149 S. E. 89); Lindsay v. Warnock, 93 Ga. 619 (21 S. E. 127); Fontaine v. Baxley, 90 Ga. 416 (17 S. E. 1015); Battle v. Smith, 28 Ga. App. 760 (113 S. E. 235); Palmer-Murphey Co. v. Atkinson, 29 Ga. App. 721 (116 S. E. 542).